Title: To George Washington from John Conway, 23 April 1789
From: Conway, John
To: Washington, George



Woodbridge [N.J.] Apl 23d 1789.

Colo. Conway Begs leave to Congratulate his Excellency General Washington on his appointment to the Presidency of the United States, and respectfully offers himself a Candidate for employment by the Honorable Congress, either as Collector of the Customs for New-Jersey, or any appointment to which he may be thought competent. Enclosed are Recommendations and Vouchers for the inspection of the President, if he will condscend to read them.

John Conway.

